DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid (US 20160228204 A1), as modified by Piya (US 20150331576 A1, as provided in IDS). 
Re Claim 1, Quaid discloses a method of providing surgical navigation (see Quaid: e.g., Fig. 4B, --relates generally to computer-assisted surgery systems and surgical navigation systems, and more particularly to a teleoperation system with visual indicator and method of use during surgical procedures.--, in [0002]-[0006], Fig. 11, and, --a portion of image guided surgery software to provide minimal user functionality e.g., retrieval of previously saved surgical information, preoperative surgical planning, determining the position of the tip and axis of instruments, registering a patient and preoperative and/or intraoperative diagnostic image datasets to the coordinate system of the tracking system, etc. Image guided surgery using this method--, in [0043]), comprising:
tracking poses of a surgical tool (see Quaid: e.g., -- registering a patient and preoperative and/or intraoperative diagnostic image datasets to the coordinate system of the tracking system, etc. Image guided surgery using this method--, in [0043]; -- These sensors may be of various types, including without limitation rotary encoders or resolvers, tilt sensors, heading (compass) sensors, sensors that detect the direction of gravity, an optical, magnetic or acoustical tracking system (such as optical camera systems of the type commonly used to track surgical instruments), or laser-based position sensing…. [0048] When performing surgery, a haptic device capable of holding a tool, e.g. a drill guide or other similar constraint or attachment mechanism for surgical tools is positioned relative to the patient such that it can attain the poses appropriate for a variety of approaches for a particular procedure.--, in [0047]-[0048], [0057], and [0070]);
performing a constructive sold geometry (CSG) operation using a model of a bone and an accumulation of the tracked poses of the surgical tool (see Quaid: e.g., -- modifying the configuration of the selected segment is preferably based at least in part on the manner in which the haptic object is represented. This representation may be based on surface polygons, voxels, non-uniform rational B-splines (NURBs), constructive solid geometry, and/or any other method for representing haptic objects now known or later developed. The modified segment may be represented in any manner which may or may not be the same as those used to represent the original haptic object.--, in [0103]-[0104], and [0108]-[0109], and, -- Using surgical tool 112 the user traces the boundaries of a desired region, for example a portion of the anatomy with respect to which the haptic object is to be defined. The user may trace the boundary, for example by touching the end of surgical tool 112 to portions of the desired region of the anatomy. The motion of surgical tool 112 may be recorded and the locations of the endpoints traced by the user computed. The geometry and/or location of haptic object 182 may be determined based at least in part on the location of the endpoints. A haptic device creation mode may be used to specify the desired shape of the haptic object.--, in [0119], {above mentioned “A haptic device creation mode” to specify the desired shape of the haptic object read on a “performing a constructive sold geometry (CSG) operation”; also see: -- The virtual haptic surfaces in this instance are preferably software entities that can be easily and cheaply created from the models of the implant. The virtual haptic surfaces can be created with curved shapes, which more closely match the underlying anatomy and enable implant designs that require less bone or tissue removal.--, in [0094]-[0095]); 
although Quaid does not explicitly teach a constructive sold geometry (CSG) operation,
Piya teaches  a constructive solid geometry operation {using the cut trajectory in a voxelized constructive solid geometry (CSG) grid} to produce an object space representation {associated with the cut trajectory} (see Piya: e.g., -- Tangible modeling permits creating virtual shapes using structured shape modeling operations such as generalized sweeps and constructive solid geometry.--, in [0082]-[0083], and, -- The trajectory 915 can be traced in mid-air. FIG. 9B shows an example in which a proxy 960 representing a profile 970 is positioned (e.g., by the user 955) along the trajectory. The profile 970 can be extruded along the trajectory 915 to define the swept volume 965. This profile 970 can be constant or variable. Sweep profiles 970 can be placed at any point of the trajectory 915 to cause the swept volume 965 to pass through the profile 960 at that point along the trajectory 915.--, in [0087]);
   PIYA and Quaid are combinable as they are in the same field of endeavor: . auto track positions and movements of tools and instruments and provide guidance through display of  graphical user interface. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Quaid’s method using Piya’s teachings by including a constructive solid geometry operation {using the cut trajectory in a voxelized constructive solid geometry (CSG) grid} to produce an object space representation to Quaid’s shape representation creation in order to creat virtual shapes using structured shape modeling operations (see Piya: e.g. in [0082]-[0087]);
Quaid as modified by PIYA further disclose generating a 2D image based on a result of the CSG operation and a viewpoint of a virtual camera (see Quaid: e.g., -- The virtual haptic surfaces in this instance are preferably software entities that can be easily and cheaply created from the models of the implant. The virtual haptic surfaces can be created with curved shapes, which more closely match the underlying anatomy and enable implant designs that require less bone or tissue removal.--, in [0094]-[0095], and, --FIG. 6A shows an exemplary system for dynamically extending a haptic object. A representation of the physical object, for example the anatomy of the patient to be sculpted, may be displayed on display device 30. The representation of the physical object may comprise a two-dimensional or three-dimensional drawing or image. The image could be, for example, a two-dimensional medical diagnostic dataset or a three-dimensional medical diagnostic dataset of the patient.--, in [0099], and also see: --Display device 30 may be any display device now known or later developed for displaying two-dimensional and/or three-dimensional images, for example a monitor, a wearable display, a projection display, a head-mounted display, stereoscopic views, a display device capable of displaying image(s) projected from an image projecting device, for example a projector, and/or the like. If desired, display device 30 may be a display device capable of displaying a holographic image.--, in [0031], [0035], and [0045]; similarly, also see Piya: e.g., --In FIG. 1, the virtual pumpkin (object 130) is being carved using a cylindrical proxy 115 that represents a virtual version 140 of a real-world sculpting tool. The pumpkin 130 is rigidly fixed over a virtual plane 145. The planar proxy 120 is being used to control the orientation of this plane 145 along with that of the pumpkin 130.--, in [0045], and, --to enable designers to directly view virtual 3-D shapes being modeled inside the physical environment they are working in (as opposed to traditional virtual reality systems, in which the user can only see the virtual 3-D environment). In some aspects, physical proxies are used as tools with specific functionalities for interacting with virtual shapes.--, in [0127]);
wherein generating the 2D image comprises shading fragments of the 2D image based on the result of the CSG operation and the viewpoint of the virtual camera (see Quaid: e.g., -- modifying the configuration of the selected segment is preferably based at least in part on the manner in which the haptic object is represented. This representation may be based on surface polygons, voxels, non-uniform rational B-splines (NURBs), constructive solid geometry, and/or any other method for representing haptic objects now known or later developed. The modified segment may be represented in any manner which may or may not be the same as those used to represent the original haptic object.--, in [0103]-[0104], and [0108]-[0109], and, -- Using surgical tool 112 the user traces the boundaries of a desired region, for example a portion of the anatomy with respect to which the haptic object is to be defined. The user may trace the boundary, for example by touching the end of surgical tool 112 to portions of the desired region of the anatomy. The motion of surgical tool 112 may be recorded and the locations of the endpoints traced by the user computed. The geometry and/or location of haptic object 182 may be determined based at least in part on the location of the endpoints. A haptic device creation mode may be used to specify the desired shape of the haptic object.--, in [0119], {above mentioned “A haptic device creation mode” to specify the desired shape of the haptic object read on a “performing a constructive sold geometry (CSG) operation”; also see: -- The virtual haptic surfaces in this instance are preferably software entities that can be easily and cheaply created from the models of the implant. The virtual haptic surfaces can be created with curved shapes, which more closely match the underlying anatomy and enable implant designs that require less bone or tissue removal.--, in [0094]-[0095]); and
wherein performing the CSG operation is independent of the viewpoint of the virtual camera (see Piya: e.g., -- Tangible modeling permits creating virtual shapes using structured shape modeling operations such as generalized sweeps and constructive solid geometry.--, in [0082]-[0083], and, -- The trajectory 915 can be traced in mid-air. FIG. 9B shows an example in which a proxy 960 representing a profile 970 is positioned (e.g., by the user 955) along the trajectory. The profile 970 can be extruded along the trajectory 915 to define the swept volume 965. This profile 970 can be constant or variable. Sweep profiles 970 can be placed at any point of the trajectory 915 to cause the swept volume 965 to pass through the profile 960 at that point along the trajectory 915.--, in [0087]; also see Quaid: e.g., -- modifying the configuration of the selected segment is preferably based at least in part on the manner in which the haptic object is represented. This representation may be based on surface polygons, voxels, non-uniform rational B-splines (NURBs), constructive solid geometry, and/or any other method for representing haptic objects now known or later developed. The modified segment may be represented in any manner which may or may not be the same as those used to represent the original haptic object.--, in [0103]-[0104], and [0108]-[0109]).


Re Claim 2, Quaid as modified by PIYA further disclose wherein shading fragments of the 2D image based on the result of the CSG operation and the viewpoint of the virtual camera comprises providing a first subset of the fragments with a first color and a second subset of the fragments with a second color (see Quaid: e.g., -- a visual indicator 218, for example a level meter, a dial, numerical displays, graphs, etc., may be used to indicate the value of D on display device 30 or any other device in proximity to the user. If desired, audio source 216, visual indicator 218 and/or display device 30 may be provided closer to the user, for example on tool 112, haptic arm 113, other handheld tools, instruments or accessories, or wearable visual, audio, haptic, or tactile displays. For example, tool 112 may include a simple display device or a multi-colored indicator, for example a multi-colored LED indicator, a multi-colored lamp indicator, a LED level meter, and/or the like, to indicate the cutting depth to the user. In such an embodiment, the user does not need to take their attention away from the surgical working area. Similarly, tool 112 may include an audio source to indicate the cutting depth to the user. In such an embodiment, the audio indication from audio source 216 may be easily heard by the user because of its proximity to the user.--, in [0138]-[0139]; [0144], and [0147]; also see: -- The CAS system preferably includes a localization or tracking system that determines or tracks the position and/or orientation of various trackable objects, such as surgical instruments, tools, haptic devices, patients, and/or the like. The tracking system continuously determines, or tracks, the position of one or more trackable markers disposed on, incorporated into, or inherently a part of the trackable objects, with respect to a three-dimensional coordinate frame of reference. Markers can take several forms, including those that can be located using optical (or visual), magnetic or acoustical methods. Furthermore, at least in the case of optical or visual systems, location of an object's position may be based on intrinsic features, landmarks, shape, color, or other visual appearances, that, in effect, function as recognizable markers.--, in in [0040], and claims 12-14).

Re Claim 3, Quaid as modified by PIYA further disclose wherein the first subset of the fragments corresponds to a first region of bone to be resected and the second subset of the fragments corresponds to a second region of bone where the surgical tool penetrated beyond a planned region (see Quaid: e.g., -- surgical tools is positioned relative to the patient such that it can attain the poses appropriate for a variety of approaches for a particular procedure. It is also registered to the physical anatomy such that it can correlate information in diagnostic or planning image datasets,--, in [0048], and, -- The shape of the defined haptic object may correspond substantially to the desired resulting shape of the physical object after sculpting. The physical object and the haptic object may have segments or surfaces with abrupt transitions and/or may have portions with short radius of curvature. As such, it is possible that a surgical tool coupled to the haptic device and being used to sculpt the physical object may abruptly fall off one segment causing unintentional damage to the physical object or other objects in the vicinity of the physical object, or be distracting or disturbing to the user. A segment may be one-dimensional, two-dimensional or three-dimensional. [0096] In order to address this problem, haptic object is dynamically modified during sculpting in order to prevent the surgical tool or the haptic device from following an abrupt transition from one segment of the haptic object to another segment. Preferably, the haptic object remains in the modified form only so long as it is desirable to prevent abrupt transitioning of the surgical tool or the haptic device from one segment to another.--, in [0095]-[0096], and, -- A haptic object is defined in software that contains portions closely related to the desired femoral cuts. In experiments, when the user attempts to resect the bone using a cutting burr mounted in the haptic arm using the full haptic object, it is difficult to make the straight cuts without slipping from one portion to another and frequently moving the burr beyond the desired region. This slipping may result in damage to tendons, blood vessels, ligaments, and other structures and distract the user. If instead, each cutting plane of the haptic object is extended when the user brings the cutting burr within close proximity to that portion, it is much easier to create straight cuts without moving beyond the local anatomical site.--, in [0098]; also see Piya: e.g., -- a virtual tool 1205 with specific sculpting or shape modification functionalities. The proxies controlling tools generally have a structure that can be easily tracked via the depth sensor. However, the virtual tools can include intricate details that provide complex shape modeling capabilities.--, in [0098], -- Tangible Possessions provides a direct way of defining the 3-D cutting paths of the tool. In the illustrated example, the letters "UIST" were carved by a user into a block of virtual material 1530. By moving the proxy 1505 to vary the contact area between the tool and the virtual material, users can also control the thickness of material removal along each cutting path. Various aspects permit users 1510 to simultaneously control and vary both the position and orientation of the cutting tool 1515 by moving the proxy 1505. This can permit intricate 3-D designs to be carved out in the virtual material 1530 along the cutting path.--, in [0106]-[0108], and, -- Free-form swept volumes attained by freely moving a proxy containing a 2-D profile in 3-D space or constrained sweep geometry within physical bounds in 3-D space. Example constraints include: Defining the sweep trajectory by directly sketching a 3-D curve using a stylus like proxy; sketching a planar trajectory on a 2-D sketch medium and using a physical proxy to spatially configure it in 3-D space; and defining a 3-D region within which sweep volumes can be created. [0135] Various examples permit creating variable section sweeps using a physical proxy. This can be done by, e.g., placing varyingly shaped profiles at different locations of the sketched 3-D trajectory; or using metaphors (e.g., shaking, voice-commands etc.) for scrolling across different planar profiles from a pre-defined repository during free-form sweep creation.--, in [0131]-[0135], and [0189]-[0195]).

Re Claim 4, Quaid as modified by PIYA further disclose wherein the CSG operation is further performed using a planned resection volume (see Quaid: e.g., -- A haptic object is defined in software that contains portions closely related to the desired femoral cuts. In experiments, when the user attempts to resect the bone using a cutting burr mounted in the haptic arm using the full haptic object, it is difficult to make the straight cuts without slipping from one portion to another and frequently moving the burr beyond the desired region. This slipping may result in damage to tendons, blood vessels, ligaments, and other structures and distract the user. If instead, each cutting plane of the haptic object is extended when the user brings the cutting burr within close proximity to that portion, it is much easier to create straight cuts without moving beyond the local anatomical site.--, in [0098], and, -- When used as an input device, it may be used for defining anatomical reference geometry, manipulating the position and/or orientation of virtual implants, manipulating the position and/or orientation of surgical approach trajectories, manipulating the position and/or orientation of bone resections, and the selection or placement of any other anatomical or surgical feature. Haptic device 113 may also be used for more generic user interface functions, including but not limited to, moving a cursor 31 (FIG. 8), selecting buttons or other similar user interface objects, selecting pull-down menus, manipulating on-screen dials, knobs, and other controls. When in this user-input mode the haptic device can be constrained to move in only certain directions which may be defined relative to the position of a predetermined portion of the haptic device, relative to the position of the patient or a portion of the patient anatomy, or relative to images or 3-D models of schematic,--, in [0112], and, -- A haptic device creation mode may be used to specify the desired shape of the haptic object. For example, to create a cylindrical haptic object that corresponds to a resected portion 184 of anatomy 114, the user can trace a plurality of points on the boundary of resected portion 184--, in [0119], and [0122]; and, -- Medical, surgical and interventional procedures will be referred to collectively as “medical procedures.” The medical procedure may involve resecting a portion of an anatomy, such as for a joint replacement, joint resurfacing, tumor removal, bone deformity correction and/or the like. If desired, the medical procedure may involve applying a synthetic, biologic, or therapeutic substance to a surface or region of interest, or placing a sensor, probe, implant or radioactive material in a desired position, surface or volume. When a user interacts--, in [0136]).

Re Claim 6, Quaid as modified by Piya further disclose shape sweeping consecutive poses of the tracked poses to obtain the accumulation of the tracked poses as an object space representation(see Piya: e.g., -- a virtual tool 1205 with specific sculpting or shape modification functionalities. The proxies controlling tools generally have a structure that can be easily tracked via the depth sensor. However, the virtual tools can include intricate details that provide complex shape modeling capabilities.--, in [0098], -- Tangible Possessions provides a direct way of defining the 3-D cutting paths of the tool. In the illustrated example, the letters "UIST" were carved by a user into a block of virtual material 1530. By moving the proxy 1505 to vary the contact area between the tool and the virtual material, users can also control the thickness of material removal along each cutting path. Various aspects permit users 1510 to simultaneously control and vary both the position and orientation of the cutting tool 1515 by moving the proxy 1505. This can permit intricate 3-D designs to be carved out in the virtual material 1530 along the cutting path.--, in [0106]-[0108], and, -- Free-form swept volumes attained by freely moving a proxy containing a 2-D profile in 3-D space or constrained sweep geometry within physical bounds in 3-D space. Example constraints include: Defining the sweep trajectory by directly sketching a 3-D curve using a stylus like proxy; sketching a planar trajectory on a 2-D sketch medium and using a physical proxy to spatially configure it in 3-D space; and defining a 3-D region within which sweep volumes can be created. [0135] Various examples permit creating variable section sweeps using a physical proxy. This can be done by, e.g., placing varyingly shaped profiles at different locations of the sketched 3-D trajectory; or using metaphors (e.g., shaking, voice-commands etc.) for scrolling across different planar profiles from a pre-defined repository during free-form sweep creation.--, in [0131]-[0135], and [0189]-[0195]; also see: -- Due to the complexity of the hand geometry and its vulnerability to self-occlusions, precise and consistent estimation of hand pose and orientation using a single-view sensor is very challenging. Additionally, the lack of tactile feedback in this method requires users to frequently divide their attention between the observing and the modeling tasks in the display medium and the physical adjustment of their hands, resulting in increased cognitive load. Some aspects herein use physical proxies to overcome various of these limitations of free-hand methods. For example, in some aspects, the proxies can be easily tracked using low-fidelity depth sensors and their spatial parameters can be robustly estimated during self-occlusion scenarios. The physicality of the interactions afforded by the proxies can also provide users with consistent haptic feedback.--, in [0051]).

Re Claim 7, Quaid as modified by Piya further disclose displaying an amount of material removed by the surgical tool (see PIYA: e.g.,  -- a virtual tool 1205 with specific sculpting or shape modification functionalities. The proxies controlling tools generally have a structure that can be easily tracked via the depth sensor. However, the virtual tools can include intricate details that provide complex shape modeling capabilities.--, in [0098], -- Tangible Possessions provides a direct way of defining the 3-D cutting paths of the tool. In the illustrated example, the letters "UIST" were carved by a user into a block of virtual material 1530. By moving the proxy 1505 to vary the contact area between the tool and the virtual material, users can also control the thickness of material removal along each cutting path. Various aspects permit users 1510 to simultaneously control and vary both the position and orientation of the cutting tool 1515 by moving the proxy 1505. This can permit intricate 3-D designs to be carved out in the virtual material 1530 along the cutting path.--, in [0106]-[0108], and, -- Free-form swept volumes attained by freely moving a proxy containing a 2-D profile in 3-D space or constrained sweep geometry within physical bounds in 3-D space. Example constraints include: Defining the sweep trajectory by directly sketching a 3-D curve using a stylus like proxy; sketching a planar trajectory on a 2-D sketch medium and using a physical proxy to spatially configure it in 3-D space; and defining a 3-D region within which sweep volumes can be created. 
[0135] Various examples permit creating variable section sweeps using a physical proxy. This can be done by, e.g., placing varyingly shaped profiles at different locations of the sketched 3-D trajectory; or using metaphors (e.g., shaking, voice-commands etc.) for scrolling across different planar profiles from a pre-defined repository during free-form sweep creation.--, in [0131]-[0135], and [0189]-[0195]; also see: Fig. 1, -- manipulating virtual objects. A user 125 holding a planar proxy 120 (e.g., a paddle-shaped cardboard cutout) in the left hand to support and freely manipulate a virtual object 130, in this example a jack-o-lantern. The right hand is holding a physical proxy 115 associated with a virtual sculpting tool 140 to carve the virtual object 130. The physical objects 120, 115 either directly embody, or provide functional metaphors for, possessing and controlling virtual shapes and their modeling tools.--, in [0044]; and -- the prototyping units may include a laser cutter or 3-D printer to produce user created custom objects of or from the 3-D models created using interfaces and techniques herein…. a typical physical proxy tracking process. In various aspects, tracking is non-invasive and is performed using a purely vision based sensor.--, in [0065]-[0070]; and, -- [0099] FIG. 12 shows an example in which a planar proxy (not shown) is used to control a virtual cutting tool 1205. This tool 1205 can be used for slicing off chunks of volume from a virtual 3-D model 1210, forming model 1220. This type of a tool 1205 is particularly useful in carving applications where an initial shape representation needs to be roughly cut out.--, in [0099]).

	Re Claim 8, Quaid as modified by Piya further disclose wherein the amount of material is expressed as a percentage of a planned amount for removal (see PIYA: e.g.,  -- a virtual tool 1205 with specific sculpting or shape modification functionalities. The proxies controlling tools generally have a structure that can be easily tracked via the depth sensor. However, the virtual tools can include intricate details that provide complex shape modeling capabilities.--, in [0098], -- Tangible Possessions provides a direct way of defining the 3-D cutting paths of the tool. In the illustrated example, the letters "UIST" were carved by a user into a block of virtual material 1530. By moving the proxy 1505 to vary the contact area between the tool and the virtual material, users can also control the thickness of material removal along each cutting path. Various aspects permit users 1510 to simultaneously control and vary both the position and orientation of the cutting tool 1515 by moving the proxy 1505. This can permit intricate 3-D designs to be carved out in the virtual material 1530 along the cutting path.--, in [0106]-[0108], and, -- Free-form swept volumes attained by freely moving a proxy containing a 2-D profile in 3-D space or constrained sweep geometry within physical bounds in 3-D space. Example constraints include: Defining the sweep trajectory by directly sketching a 3-D curve using a stylus like proxy; sketching a planar trajectory on a 2-D sketch medium and using a physical proxy to spatially configure it in 3-D space; and defining a 3-D region within which sweep volumes can be created. 
[0135] Various examples permit creating variable section sweeps using a physical proxy. This can be done by, e.g., placing varyingly shaped profiles at different locations of the sketched 3-D trajectory; or using metaphors (e.g., shaking, voice-commands etc.) for scrolling across different planar profiles from a pre-defined repository during free-form sweep creation.--, in [0131]-[0135], and [0189]-[0195]; also see: Fig. 1, -- manipulating virtual objects. A user 125 holding a planar proxy 120 (e.g., a paddle-shaped cardboard cutout) in the left hand to support and freely manipulate a virtual object 130, in this example a jack-o-lantern. The right hand is holding a physical proxy 115 associated with a virtual sculpting tool 140 to carve the virtual object 130. The physical objects 120, 115 either directly embody, or provide functional metaphors for, possessing and controlling virtual shapes and their modeling tools.--, in [0044]; and -- the prototyping units may include a laser cutter or 3-D printer to produce user created custom objects of or from the 3-D models created using interfaces and techniques herein…. a typical physical proxy tracking process. In various aspects, tracking is non-invasive and is performed using a purely vision based sensor.--, in [0065]-[0070]; and, -- [0099] FIG. 12 shows an example in which a planar proxy (not shown) is used to control a virtual cutting tool 1205. This tool 1205 can be used for slicing off chunks of volume from a virtual 3-D model 1210, forming model 1220. This type of a tool 1205 is particularly useful in carving applications where an initial shape representation needs to be roughly cut out.--, in [0099]).

Re Claims 9-11, claims 9-11 are the corresponding system claim to claims 1, 4, 2, and , and claims 9-11 thus are rejected for the similar reasons as for claims 1, 4, 2 respectively. Furthermore, Quaid as modified by PIYA further disclose a system for surgical navigation, comprising: a surgical tool; a tracking device configured to track poses of the surgical tool relative to an anatomical object; and a computer programmed to perform the method (see Quaid: e.g., Fig. 4B, --relates generally to computer-assisted surgery systems and surgical navigation systems, and more particularly to a teleoperation system with visual indicator and method of use during surgical procedures.--, in [0002]-[0006], Fig. 11, and, --a portion of image guided surgery software to provide minimal user functionality e.g., retrieval of previously saved surgical information, preoperative surgical planning, determining the position of the tip and axis of instruments, registering a patient and preoperative and/or intraoperative diagnostic image datasets to the coordinate system of the tracking system, etc. Image guided surgery using this method--, in [0043], -- These sensors may be of various types, including without limitation rotary encoders or resolvers, tilt sensors, heading (compass) sensors, sensors that detect the direction of gravity, an optical, magnetic or acoustical tracking system (such as optical camera systems of the type commonly used to track surgical instruments), or laser-based position sensing…. [0048] When performing surgery, a haptic device capable of holding a tool, e.g. a drill guide or other similar constraint or attachment mechanism for surgical tools is positioned relative to the patient such that it can attain the poses appropriate for a variety of approaches for a particular procedure.--, in [0047]-[0048], [0057], and [0070]; also see Piya: e.g., -- Various aspects provide representation-specific tool metaphors wherein different tools can be used for geometric representations (such as B-rep, polygonal meshes, voxels, constructive solid geometry ( CSG) primitives and operations, and implicit surfaces) within a single modeling environment.--, in [0095], and, -- Users can directly create and modify virtual shapes to express design ideas in a manner similar to the process of physical design construction. The virtual environment is used to extend the capabilities of the both the use and the proxies used for modeling the shapes.  [0134] Various aspects use tangible interactions to create 3-D swept volumes. 2-D profiles are anchored onto a planar proxy such that its motion defines the structure of a virtual 3-D swept volume.--, in [0132]-[0134], and see Saget: e.g., -- The system produces a composite image or images for display to the user using any combination of the current acquired image, the aligned preoperative image, the registered alignment grid using the Image Composition Module 11.  The system then computes an outcome classification and Failure Risk Score using the Postoperative Outcomes Prediction Module 13.  The system then annotates the displayed composite image and graphical user interface with the outcome classification and Failure Risk Score, along with any guidance information.--, in [0105]-[0107], and [0141]-[0144).

Re Claim 12, Quaid as modified by PIYA further disclose wherein the first subset of the fragments corresponds to a first region of the anatomical object that are planned for resection (see Quaid: e.g., -- These systems make precise bone resections, improving implant fit and placement relative to techniques that rely on manual instruments. Registration is performed by having the robot touch fiducial markers screwed into the bones or a series of points on the bone surfaces. Cutting is performed autonomously with a high-speed burr, although the surgeon can monitor progress and interrupt it if necessary. Bones must be clamped in place during registration and cutting, and are monitored for motion, which then requires re-registration--, in [0007], and, -- one or more attractive haptic objects are associated with a target region for performing the surgical procedure and one or more repulsive haptic objects are associated with anatomical features to be avoided during the surgical procedure. For example, as shown in FIG. 3A, haptic object 22 defines a working area or volume for constraining movement of surgical tool 112. On the other hand, as shown in FIG. 3B, haptic object 24 defines a working area or volume for constraining movement of surgical tool 112 so that it is prevented from coming close to critical regions, such as nerves 25, organs 27, etc. For example, once the haptic objects are defined, the user performs surgical planning by pushing haptic device 113 around until a pose is found where the cues from the attractive haptic objects are active indicating that surgical tool 112, when attached to haptic device 113, would reach the target region, and where the cues from the repulsive haptic objects are inactive, indicating that surgical tool 112 would not penetrate any of the defined sensitive anatomical regions…. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated.--, in [0061]-[0063]).

Re Claim 13, Quaid as modified by PIYA further disclose wherein the second subset of the fragments corresponds to a second region of the anatomical object where the surgical tool penetrated beyond a planned region (see Quaid: e.g., -- These systems make precise bone resections, improving implant fit and placement relative to techniques that rely on manual instruments. Registration is performed by having the robot touch fiducial markers screwed into the bones or a series of points on the bone surfaces. Cutting is performed autonomously with a high-speed burr, although the surgeon can monitor progress and interrupt it if necessary. Bones must be clamped in place during registration and cutting, and are monitored for motion, which then requires re-registration--, in [0007], and, -- one or more attractive haptic objects are associated with a target region for performing the surgical procedure and one or more repulsive haptic objects are associated with anatomical features to be avoided during the surgical procedure. For example, as shown in FIG. 3A, haptic object 22 defines a working area or volume for constraining movement of surgical tool 112. On the other hand, as shown in FIG. 3B, haptic object 24 defines a working area or volume for constraining movement of surgical tool 112 so that it is prevented from coming close to critical regions, such as nerves 25, organs 27, etc. For example, once the haptic objects are defined, the user performs surgical planning by pushing haptic device 113 around until a pose is found where the cues from the attractive haptic objects are active indicating that surgical tool 112, when attached to haptic device 113, would reach the target region, and where the cues from the repulsive haptic objects are inactive, indicating that surgical tool 112 would not penetrate any of the defined sensitive anatomical regions…. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated.--, in [0061]-[0063]).

Re Claim 14, Quaid as modified by PIYA further disclose a display screen configured to display the 2D image (see Quaid: e.g., --A representation of the anatomy of the patient to be operated on may be displayed on display device 30 along with a “virtual tool”. The virtual tool may be a high-fidelity representation or a schematic representation of surgical tool 112, such as an axis, a point, or other feature of surgical tool 112. The virtual tool indicates relative to the anatomy of the patient, the position and/or angle of surgical tool 112 or some portion thereof if the surgical tool had been coupled to haptic device 113 in its normal or enabled state. [0065] In step 142, haptic device 113 is registered to the anatomy of the patient. If desired, the representation of the anatomy of the patient displayed on display device 30 may also be registered with the anatomy of the patient so that information in diagnostic or planning datasets may be correlated to locations in the physical space. Any method for registering, now known or later developed, may be used. In step 144, the target region is defined. The target region may be, for example, a tumor, an osteophyte, an anatomical target for deep-brain stimulation, a bone channel, and/or the like. The target region may be defined in any manner now known or later developed. For example, the user, such as the surgeon, may manually identify the target region on display device 30. If desired, the surgeon may define the target region by touching one or more points on the target region or circling the target region on display device 30 with a tool.--, in [0064]-[0065]).

Re Claim 15, Quaid as modified by PIYA further disclose wherein the 2D image comprises an indication of a surgical plan (see Quaid: e.g., --A representation of the anatomy of the patient to be operated on may be displayed on display device 30 along with a “virtual tool”. The virtual tool may be a high-fidelity representation or a schematic representation of surgical tool 112, such as an axis, a point, or other feature of surgical tool 112. The virtual tool indicates relative to the anatomy of the patient, the position and/or angle of surgical tool 112 or some portion thereof if the surgical tool had been coupled to haptic device 113 in its normal or enabled state. [0065] In step 142, haptic device 113 is registered to the anatomy of the patient. If desired, the representation of the anatomy of the patient displayed on display device 30 may also be registered with the anatomy of the patient so that information in diagnostic or planning datasets may be correlated to locations in the physical space. Any method for registering, now known or later developed, may be used. In step 144, the target region is defined. The target region may be, for example, a tumor, an osteophyte, an anatomical target for deep-brain stimulation, a bone channel, and/or the like. The target region may be defined in any manner now known or later developed. For example, the user, such as the surgeon, may manually identify the target region on display device 30. If desired, the surgeon may define the target region by touching one or more points on the target region or circling the target region on display device 30 with a tool.--, in [0064]-[0065]).

Re Claims 16-17, and 19-20,  claims 16-17, and 19-20 are the corresponding system claim to claims 1, 14,  4, 2, 13 and , and claims 16-17, and 19-20 and  thus are rejected for the similar reasons as for claims 1, 14,  4, 2, 13 respectively. Furthermore, Quaid as modified by PIYA further disclose a navigation system, comprising: a computer programmed to perform the method (see Quaid: e.g., Fig. 4B, --relates generally to computer-assisted surgery systems and surgical navigation systems, and more particularly to a teleoperation system with visual indicator and method of use during surgical procedures.--, in [0002]-[0006], Fig. 11, and, --a portion of image guided surgery software to provide minimal user functionality e.g., retrieval of previously saved surgical information, preoperative surgical planning, determining the position of the tip and axis of instruments, registering a patient and preoperative and/or intraoperative diagnostic image datasets to the coordinate system of the tracking system, etc. Image guided surgery using this method--, in [0043], -- These sensors may be of various types, including without limitation rotary encoders or resolvers, tilt sensors, heading (compass) sensors, sensors that detect the direction of gravity, an optical, magnetic or acoustical tracking system (such as optical camera systems of the type commonly used to track surgical instruments), or laser-based position sensing…. [0048] When performing surgery, a haptic device capable of holding a tool, e.g. a drill guide or other similar constraint or attachment mechanism for surgical tools is positioned relative to the patient such that it can attain the poses appropriate for a variety of approaches for a particular procedure.--, in [0047]-[0048], [0057], and [0070]; also see Piya: e.g., -- Various aspects provide representation-specific tool metaphors wherein different tools can be used for geometric representations (such as B-rep, polygonal meshes, voxels, constructive solid geometry ( CSG) primitives and operations, and implicit surfaces) within a single modeling environment.--, in [0095], and, -- Users can directly create and modify virtual shapes to express design ideas in a manner similar to the process of physical design construction. The virtual environment is used to extend the capabilities of the both the use and the proxies used for modeling the shapes.  [0134] Various aspects use tangible interactions to create 3-D swept volumes. 2-D profiles are anchored onto a planar proxy such that its motion defines the structure of a virtual 3-D swept volume.--, in [0132]-[0134], and see Saget: e.g., -- The system produces a composite image or images for display to the user using any combination of the current acquired image, the aligned preoperative image, the registered alignment grid using the Image Composition Module 11.  The system then computes an outcome classification and Failure Risk Score using the Postoperative Outcomes Prediction Module 13.  The system then annotates the displayed composite image and graphical user interface with the outcome classification and Failure Risk Score, along with any guidance information.--, in [0105]-[0107], and [0141]-[0144)


Re Claim 18, Quaid as modified by PIYA further disclose the computer is further configured to provide a notification via the screen if the surgical tool penetrates the anatomical object beyond the planned volume (see Quaid: e.g., -- one or more attractive haptic objects are associated with a target region for performing the surgical procedure and one or more repulsive haptic objects are associated with anatomical features to be avoided during the surgical procedure. For example, as shown in FIG. 3A, haptic object 22 defines a working area or volume for constraining movement of surgical tool 112. On the other hand, as shown in FIG. 3B, haptic object 24 defines a working area or volume for constraining movement of surgical tool 112 so that it is prevented from coming close to critical regions, such as nerves 25, organs 27, etc. For example, once the haptic objects are defined, the user performs surgical planning by pushing haptic device 113 around until a pose is found where the cues from the attractive haptic objects are active indicating that surgical tool 112, when attached to haptic device 113, would reach the target region, and where the cues from the repulsive haptic objects are inactive, indicating that surgical tool 112 would not penetrate any of the defined sensitive anatomical regions…. If these regions can be turned into repulsive haptic objects, planning such a procedure may be as simple as applying a haptic constraint that keeps the trajectory of a tool guide passing through the target of interest, and allowing the user to pivot the device about this point until it settles into a suitable pose where none of the repulsive haptic objects are violated.--, in [0061]-[0063]; also see: -- Though a complete message is conveyed directly by haptic device 113 to the hand of the surgeon, a visual or audible display can be used to support rich interactions between the user and the system. For example, well known and commercially available speech recognition techniques can be used to provide a verbal method for the user to communicate information or instructions to the computer aided surgery system. Speech output from the computer aided surgery system 11 can also be used for communicating information to the user including status information, warning messages, event notification, and responses to user queries, whether communicated verbally or through some other method. Computer monitors, projection displays, wearable displays, head-mounted displays, stereoscopic views, holographic displays, and/or other visual display devices can be used to provide schematic anatomic representations, images of diagnostic datasets, instructions or guides for the surgical procedure, depictions of virtual and haptic objects, system status information, patient information, and other information that is easily communicated over a visual display.--, in [0092], and 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid as modified by Piya, and further in view of Cohen (US 20080266293 A1, as provided in IDS).
Re Claim 5, Quaid as modified by PIYA however do not explicitly disclose generating the 2D image comprises ray marching, 
Cohen teaches generating the 2D image comprises ray marching (see Cohen: e.g., -- the polygonal surface 202 is processed one scan line at a time.  Namely, a ray may be cast for each scan line to process a single line at a time.  This way, the processing starts with a row of voxels and marches across, and then moves to the next row of voxels.--, in [0029]-[0030], and [0052]-[0056]);
Quaid (as modified by PIYA) and Cohen are combinable as they are in the same field of endeavor: generating object model including generating the object surface representation. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Quaid (as modified by PIYA)’s method using Cohen’s teachings by including generating the 2D image comprises ray marching to Quaid (as modified by PIYA)’s building object surface representation in order to provide surface representation of three-dimensional (3D) geometry and casting a ray into the explicit surface representation (see Cohen: e.g. in [0029]-[0030], and [0052]-[0056]);
Quaid as modified by PIYA and Cohen further disclose shading the fragments comprises determining the red, green, and blue color contribution for each pixel of the 2D image based on the ray marching (see Quaid: e.g., -- a visual indicator 218, for example a level meter, a dial, numerical displays, graphs, etc., may be used to indicate the value of D on display device 30 or any other device in proximity to the user. If desired, audio source 216, visual indicator 218 and/or display device 30 may be provided closer to the user, for example on tool 112, haptic arm 113, other handheld tools, instruments or accessories, or wearable visual, audio, haptic, or tactile displays. For example, tool 112 may include a simple display device or a multi-colored indicator, for example a multi-colored LED indicator, a multi-colored lamp indicator, a LED level meter, and/or the like, to indicate the cutting depth to the user. In such an embodiment, the user does not need to take their attention away from the surgical working area. Similarly, tool 112 may include an audio source to indicate the cutting depth to the user. In such an embodiment, the audio indication from audio source 216 may be easily heard by the user because of its proximity to the user.--, in [0138]-[0139]; [0144], and [0147]; also see: -- The CAS system preferably includes a localization or tracking system that determines or tracks the position and/or orientation of various trackable objects, such as surgical instruments, tools, haptic devices, patients, and/or the like. The tracking system continuously determines, or tracks, the position of one or more trackable markers disposed on, incorporated into, or inherently a part of the trackable objects, with respect to a three-dimensional coordinate frame of reference. Markers can take several forms, including those that can be located using optical (or visual), magnetic or acoustical methods. Furthermore, at least in the case of optical or visual systems, location of an object's position may be based on intrinsic features, landmarks, shape, color, or other visual appearances, that, in effect, function as recognizable markers.--, in in [0040], and claims 12-14).















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667